Case 1:20-cv-01652-LPS Document 139 Filed 11/23/20 Page 1 of 1 PageID #: 2357
                                                            Mark H. Anania               McCarter & English, LLP
                                                            Partner                      Four Gateway Center
                                                            T. 973-848-5302              100 Mulberry Street
                                                            F. 973-206-6768              Newark, NJ 07102-4056
                                                            manania@mccarter.com         www.mccarter.com




         VIA ECF
                                             ORDER
         November 20, 2020
         The Honorable Edward S. Kiel
         United States Magistrate Judge
         United States District Court for the District of New Jersey
         Frank R. Lautenberg U.S. Post Office & Courthouse Building
         2 Federal Square, Courtroom 8
         Newark, NJ 07102
         Re:         Emerson Radio Corp. v. Emerson Quiet Kool Co. Ltd. and Home Easy
                     Ltd., Civil Action No. 2:17-cv-05358-SDW-ESK
         Dear Judge Kiel:
         Pursuant to the Court’s November 16, 2020 order [D.E. 137], the parties have met
         and conferred and now jointly propose the following briefing schedule for
         Defendants’ Motion to Dismiss for Failure to Join a Necessary Party Under Fed. R.
         Civ. P. 19 [D.E. 129] (the “Rule 19 Motion”):

                    Plaintiffs to file its Opposition to the Rule 19 Motion by December 14, 2020.

                    Defendants to file their Reply to the Rule 19 Motion by December 23, 2020.

         This jointly proposed briefing schedule will conclude briefing on the Rule 19 Motion
         in advance of the January 5, 2021 status conference set by the Court [D.E. 137].

         Respectfully,

         s/Mark H. Anania                        The highlighted portion above is So
                                                 Ordered.
         Mark H. Anania
         cc:       Counsel of Record                   /s/ Edward S. Kiel                        .




                                                 Edward S. Kiel, U.S.M.J.
                                                 Date: November 22, 2020




         ME1 35037911v.1
